        Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 1 of 10




                                         March 20, 2019

Via CM/ECF

Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1610
New York, NY 10007

       Re:     Alpine Securities Corporation adv. United States Securities and Exchange Comm.
               Civil No. 1:17-cv-04179-DLC-RLE

                    JOINT LETTER IN RELATION TO THE COURT’S
                              MARCH 15, 2019 ORDER

Dear Judge Cote:

        This letter is being jointly filed by Defendant Alpine Securities Corporation and Plaintiff
Securities and Exchange Commission (“SEC”) in relation to the Court’s Order dated March 15,
2019 (ECF Dkt. No. 185). The parties have conferred on the matters as directed by the Court in
the March 15, 2019 Order, and advise the Court as follows:

       1.      The parties have conferred regarding the SARs on which they agree the Court
granted summary judgment in the December 11, 2018 Opinion. An updated version of Exhibit A
to Alpine’s February 15, 2019 and March 7, 2019 submission to the Court is being filed
concurrently with this letter that lists all of the SARs that the parties agree the Court granted
summary judgment in the December 11, 2018 Opinion. At the SEC’s request, Alpine has
updated its original Exhibit A to include a table that identifies the total number of SARs on
which the parties agree were subject to the Court’s December 11, 2018 grant of summary
judgment. The SEC takes no position on the additional information in the “Contentions” and
“Court’s Ruling” columns on Alpine’s original or updated Exhibit A attached hereto.

         2.      The parties have conferred about the preparation and a schedule for submission
of: (a) the joint second table identified in the Court’s March 15, 2019 Order that lists those SARs
as to which the parties disagree on whether the Court granted summary judgment in the
December 11, 2018 Opinion, and (b) memoranda describing their objections and responses. The
        Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 2 of 10
                                                                                Page 2 of 2
                                                            _____________________________

parties request leave to file this joint second table and their separate memoranda of objections
and responses on or before April 4, 2019.


                                            Respectfully submitted,


                                            /s/ Brent R. Baker
                                            Brent R. Baker (BB 8285)
                                            Aaron D. Lebenta (pro hac vice)
                                            Jonathan D. Bletzacker (pro hac vice)
                                            CLYDE SNOW & SESSIONS
                                            One Utah Center, 13th Floor
                                            201 South Main Street
                                            Salt Lake City, Utah 84111-2216
                                            Telephone 801.322.2516
                                            Facsimile 801.521.6280
                                            Email: brb@clydesnow.com
                                                    adl@clydesnow.com
                                                    jdb@clydesnow.com

                                            Maranda E. Fritz
                                            335 Madison Avenue, 12th Floor
                                            New York, New York 10017-4611
                                            Tel. (212) 344-5680
                                            Fax (212) 344-6101
                                            Maranda.Fritz@thompsonhine.com

                                            Attorneys for Alpine


                                            /s/ Terry R. Miller
                                            Zachary T. Carlyle (pro hac vice)
                                            Terry R. Miller (pro hac vice)
                                            Attorneys for Plaintiff
                                            UNITED STATES SECURITIES AND
                                            EXCHANGE COMMISSION
                                            1961 Stout Street, 17th Floor
                                            Denver, Colorado 80294
                                            (303) 844-1000


cc: Counsel of Record (via CM/ECF)
Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 3 of 10




                    EXHIBIT A
         Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 4 of 10




                                     SCHEDULE OF SARS AS TO WHICH
                                   COURT GRANTED SUMMARY JUDGMENT

                                                Stock Promotion

Violation Numbers                       Contentions                          Court’s Ruling
Support file reflects stock promotion   “The SEC claims that the             “Neither the SEC nor Alpine has
activity “within six months” not        narratives in the fifty-five SARs    directly addressed when a history of
discussed in narrative: 196, 219,       listed in Table 4 were deficient     stock promotion is stale for SAR
225, 333, 360, 457, 566, 583,           for failing to include information   reporting purposes.” (Order at 74).
1194, 1380, 1409, 1423, 1437,           that there was a history of stock
1442, 1624, 1956                        promotion in connection with         Court granted summary Judgment as
                                        the LPS being deposited with         to 41 of the 55 SARs wherein "the
                                        Alpine.” (Order at 71-72)            stock promotion occurred within six
                                                                             months of the deposit" and was not
                                        Alpine presented evidence that       included in the SAR narrative. (Order
                                        it considered stock promotions       at 72) (emphasis added). "While a
                                        relevant if they were “ongoing”      fact finder must determine the outer
                                        or occurred within 30 days of        limit, stock promotion activity that
                                        transaction.                         occurs within six months of these
                                                                             deposits constituted, as a matter of
                                                                             law, a red flag requiring disclosure in
                                                                             the SAR." (Order at 75).



                                 Shell Companies and Derogatory Information

Violation Numbers                       Contentions                          Court’s Ruling
Support file indicates that company      “The SEC claims that 241            Alpine was required to include
had been a shell “within one year”      SARs listed in Table 3 were          information in the narrative if
of transaction or contained any         deficient for failing to disclose    company was a shell "within one year
other “derogatory” information,         derogatory information               preceding the transaction." (Order at
regardless of date, not discussed in    regarding the history of a stock,    67-71) (emphasis added).
narrative: 194, 196, 198, 718, 823,     including that the issuer was a
826, 961, 1032, 1119, 1124,             shell company or formerly a          As a matter of law, Alpine also had a
1126, 1132, 1133, 1137, 1138,           shell company. Other types of        duty to include "derogatory
1140, 1142, 1150, 1153, 1156,           derogatory information               information about the customer or
1170, 1175, 1177, 1189, 1207,           [claimed by the SEC] include         issuer" in the SAR narrative, including
1208, 1214, 1216, 1219, 1220,           such things as the issuer’s          whether the company's SEC filings
1221, 1222, 1225, 1226, 1227,           frequent name changes . . .          were not current, “frequent” name
1228, 1230, 1236, 1241, 1247,           “trading being suspended on          changes and any trading
1248, 1256, 1259, 1260, 1261,           an issuer’s security, the issuer     suspensions. Court’s ruling does not
1262, 1271, 1283, 1285, 1287,           having a ‘caveat emptor’             address staleness of derogatory
1293, 1297, 1300, 1309, 1310,           designation, the issuer having       information.
1313, 1315, 1316, 1324, 1325,           sold unregistered shares, and
1326, 1332, 1341, 1358, 1360,           the issuer having been               The Court also stated that “the SEC
1364, 1366, 1391, 1394, 1396,           delisted.” (Order, at 67, 70.)       has not offered any argument or
1398, 1404, 1411, 1419, 1432,                                                expert testimony addressed to the
1434, 1446, 1448, 1451, 1457,           Alpine submitted evidence that       significance of an issuer’s former
1458, 1459, 1460, 1465, 1468,           it considered that kind of           status as a shell company, or
1492, 1504, 1523, 1539, 1543,           information and also                 attempted to explain for how long or
1551, 1555, 1557, 1564, 1621,           considered information               in what circumstances such former
1641, 1659, 1669, 1689, 1701,           reflecting that company was an       shell status remains relevant to the
1702, 1709, 1713, 1720, 1725,           operating business with current      SAR reporting regime.” (Order, at 69-


                                                        1
         Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 5 of 10



1726, 1730, 1733, 1734, 1740,          filings, and was not a shell at     70).
1802, 1841, 1861, 2003                 the time of transaction.

                                   Related “Criminal or Regulatory” Litigation

Violation Numbers                      Contentions                       Court’s Ruling
Support file reflects that the          “The SEC contends that 675       "The SEC is thus entitled to summary
president of Customer A is also the    SARs omit a description of        judgment to the extent it shows that
president of another company that      ‘related litigation from the      there is no question of fact as to …a
was involved in a settled SEC          SARs narratives.” (Order at       connection between the litigation and
action which was not discussed in      54.)                              the reported transaction. That
narrative: 823-826, 828, 834,                                            connection is established where the
835, 838, 839, 846, 849-852,           Alpine maintained that it         litigation at issue concerns either the
855, 857, 858, 860-862, 864,           considered whether                issuer of the securities in the
866-870, 872, 874, 878-880,            information was “related” to      transaction or the customer engaged in
883, 884, 937, 948, 951, 960,          the transaction that was the      the transaction." (Order at 54-55)
982, 1021, 1090, 1098, 1107,           subject of the SAR; whether       (emphasis added).
1111, 1114, 1119, 1124, 1162,          other information had been
1179, 1194, 1197, 1218-1220,           provided by the customer;         Customer "A". In November 2013, SEC
1225, 1226, 1230, 1236, 1237,          whether litigation was remote     settled an action relating to Rule 504
1241, 1243, 1247-1249, 1251,           in time, and whether the          with an entity of which the president of
1271, 1274, 1277-1279, 1366,           litigation had been resolved or   Customer A was also the president.
1369, 1379, 1380, 1383, 1388,          was still pending.                (Order at 60-61).
1396, 1404, 1409, 1411, 1423,
1432, 1434, 1437, 1442, 1450,
1452, 1459, 1493, 1539, 1551
Support file reflects a consent        “The SEC contends that 675        "The SEC is thus entitled to summary
decree involving entity of another     SARs omit a description of        judgment to the extent it shows that
company in which president of          ‘related litigation from the      there is no question of fact as to ….) a
Customer D was also president,         SARs narratives.” (Order at       connection between the litigation and
which was not discussed in             54.)                              the reported transaction. That
narrative: 73, 80, 81, 86, 87, 89,                                       connection is established where the
93, 94, 100, 108, 110, 114, 115,       Alpine maintained that it         litigation at issue concerns either the
119, 121, 124, 143, 144, 145,          considered whether                issuer of the securities in the
147, 150, 160, 163, 164, 168,          information was “related” to      transaction or the customer engaged in
169, 170, 172, 178, 180, 182,          the transaction that was the      the transaction." (Order at 54-55).
185, 188, 190                          subject of the SAR; whether
                                       other information had been        Customer "D". Alpine’s support files
                                       provided by the customer;         included information regarding a
                                       whether the action was            settlement in a mortgage fraud action
                                       remote in time, and whether       in 2010 involving a separate entity that
                                       the litigation had been           was owned by Customer D’s president.
                                       resolved or was pending.          The Court stated, "the settlement was
                                                                         not so distant in time that the highly
                                                                         pertinent information about fraudulent
                                                                         scheme in which Customer D’s
                                                                         president participated had become
                                                                         irrelevant when these transactions
                                                                         occurred.” (Order at 62-63).

Support file reflects SEC litigation   “T]he SEC contends that 675       "The SEC is thus entitled to summary
involving Customer E not discussed     SARs omit a description of        judgment to the extent it shows that
in narrative: 379-385, 387, 388,       ‘related litigation from the      there is no question of fact as to … a
390-392, 395-399, 402, 404-407,        SARs narratives.” (Order at       connection between the litigation and
409-411, 413, 414, 417, 418,           54.)                              the reported transaction. That
420, 421, 423-429, 431-433,                                              connection is established where the


                                                        2
        Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 6 of 10



435-446, 448, 449, 452-466,       Alpine maintained that it      litigation at issue concerns either the
468-472, 475, 476, 479, 481,      considered whether             issuer of the securities in the
482, 484, 486-492, 494-496,       information was “related” to   transaction or the customer engaged in
498-500, 502- 510, 512-514,       the transaction that was the   the transaction." (pp. 54-55).
516-522, 524-542, 545, 547-553,   subject of the SAR; whether
555, 557-561, 563-566, 569-580,   other information had been     Customer "E". In October, 2010, SEC
583, 584, 586-589, 592, 594,      provided by the customer;      sued Customer E, its former manager
596, 597, 599-601, 606, 607,      whether the litigation was     and CEO for “overvaluing Customer E’s
609, 610, 613-624, 627-636,       remote in time, and whether    largest holdings, (b) making material
638, 639, 641, 642, 644, 646,     the litigation had been        misrepresentations to investors, and
648-658, 661-663, 666-675, 677,   resolved or was pending.       (c) misusing investor funds.” (Order at
679-689, 691-693, 695-698, 704,                                  58). 3. The Court concludes that “duty
706-709, 711, 712, 714, 716,                                     to report related litigation extends not
718-721, 724, 725, 727-729,                                      just to litigation that has been resolved,
731, 733, 735, 736, 738, 739,                                    but also to ongoing litigation.” (Order at
742, 744, 746, 747, 750, 752,                                    59).
754-757, 759, 760, 762-765,
768-777, 779-782, 784-786, 788,
791, 792, 793, 797, 798, 799,
801-803, 805, 807, 808, 809,
812, 814, 815, 816, 819, 820,
821, 1825-1830, 1832, 1835,
1836, 1837, 1839-1843, 1845,
1846, 1849, 1853, 1856-1858,
1861, 1863-1867, 1871-1874,
1877
1970, 1971                        “T]he SEC contends that 675    The SEC did not respond to Alpine’s
                                  SARs omit a description of     argument regarding ten specified SARs,
                                  ‘related litigation from the   “except to say that private litigation and
                                  SARs narratives.” (Order at    civil litigation can be related
                                  54.)                           litigation.” (Order at 63).

                                                                 "The securities fraud action against two
                                                                 officers of the issuer was litigation
                                                                 related to the large deposit of the
                                                                 issuer's LPS, and as a matter of law
                                                                 Alpine had a duty to disclose it." (Order
                                                                 at 64).

                                                                 “[S]ummary judgment is granted to the
                                                                 SEC as to SARs 701, 1970 and 1971,
                                                                 and denied as the remaining SARs to
                                                                 the extent the SEC relies on the
                                                                 omission of related litigation listed in
                                                                 Table 2.”

701                               “T]he SEC contends that 675    “The SEC did not respond to Alpine’s
                                  SARs omit a description of     argument regarding ten specified SARs,
                                  ‘related litigation from the   “except to say that private litigation and
                                  SARs narratives.” (Order at    civil litigation can be related
                                  54.)                           litigation.” (Order at 63).
                                                                 “[S]ummary judgment is granted to the
                                                                 SEC as to SARs 701, 1970 and 1971,
                                                                 and denied as the remaining SARs to
                                                                 the extent the SEC relies on the
                                                                 omission of related litigation listed in


                                                  3
          Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 7 of 10



                                                                             Table 2.”


                                               Low Trading Volume

Violation Numbers                        Contentions                           Court’s Ruling
Support file reflects that transaction    “T]he SEC claims that 700            Summary judgment granted as to
reported in the SAR was “twenty          SARs listed in Table 6 were           SARs wherein Alpine failed to
times average daily trading volume       deficient for failing to disclose     include in the narrative the trading
over prior three months” and that        the comparatively low trading         volume "when the deposit was
information was not discussed in         volume in the LPS that these          greater than twenty times the
narrative: 4, 224, 325, 363, 813,        SARs reported were being              average daily trading volume,
856, 865, 1792, 1879, 1911,              deposited with Alpine,” where         measured over the three months
1955, 1959, 1988, 1994                   “the number of deposited              prior to the deposit." (Order at 82).
                                         shares [of the LPS] . . .             Trial will be necessary to address
                                         represented at least three times      the precise ratio beyond the twenty
                                         the average daily trading             times amount.
                                         volume of the stock, measured
                                         over the three months
                                         preceding the deposit.” (Order
                                         at 80).

                                         Alpine maintained that low
                                         trading volume is a
                                         characteristic of microcap
                                         stocks, not a red flag, and does
                                         not been to be discussed in the
                                         narrative.

                                               Foreign Involvement

Violation Numbers                        Contentions                           Court’s Ruling
Support file reflects any foreign        “The SEC claims that the “289         Court granted summary judgment as
involvement, and that information        SARs” on Table 7 were                 to 289 SARs where any “foreign
was not discussed in the narrative:      deficient “where a foreign entity     entity or individual was involved in
11, 193, 194, 195, 196, 197, 198,        or individual was involved in the     the transaction” but Alpine did not
283, 284, 316, 319, 320, 321,            transaction reported by Alpine        disclose that foreign involvement in
329, 333, 337, 339, 344, 345,            in its SAR, but Alpine did not        the SAR narrative." (Order at 83).
346, 347, 352, 353, 354, 786,            disclose that foreign                 The Court held that the fact that the
969, 996, 998, 1027, 1029, 1030,         involvement in the SAR                foreign jurisdiction, and address, was
1039, 1126, 1133, 1224, 1237,            narrative.” (Order at 83).            disclosed in other parts of the SAR
1246, 1252, 1262, 1265, 1267,                                                  form was irrelevant , ruling that it
1292, 1294, 1297, 1307, 1309,            Alpine established that it            must be repeated in the narrative
1310, 1318, 1344, 1350, 1382,            disclosed foreign location of         section. (Order at 85-86).
1388, 1400, 1419, 1429, 1449,            customer in the SAR, and was
1453, 1462, 1468, 1472, 1497,            not required to repeat in the
1543, 1564, 1569, 1585, 1586,            narrative any foreign
1587, 1589, 1590, 1594, 1595,            “involvement” such as identity
1596, 1598, 1599, 1600, 1601,            or location of the individual
1602, 1604, 1608, 1611, 1612,            from whom customer had
1613, 1615, 1616, 1617, 1620,            acquired stock.
1621, 1623, 1624, 1625, 1626,
1629, 1632, 1634, 1635, 1640,
1641, 1642, 1643, 1646, 1647,
1648, 1649, 1652, 1653, 1654,
1655, 1658, 1659, 1660, 1663,


                                                         4
         Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 8 of 10



1664, 1666, 1668, 1670, 1675,
1677, 1680, 1682, 1683, 1685,
1687, 1690, 1694, 1695, 1696,
1698, 1700, 1701, 1703, 1704
,1705, 1707, 1708, 1709, 1710,
1711, 1713, 1714, 1715, 1716,
1718, 1719, 1720, 1722, 1723,
1724, 1726, 1727, 1728, 1729,
1730, 1733, 1734, 1735, 1736,
1738, 1740, 1743, 1744, 1755,
1756, 1758, 1759, 1760, 1761,
1765, 1767, 1772, 1775, 1776,
1778, 1780, 1786, 1787, 1789,
1794, 1795, 1797, 1798, 1800,
1801, 1802, 1803, 1806, 1808,
1811, 1812, 1813, 1815, 1816,
1817, 1818, 1820, 1821, 1822,
1884, 1885, 1907, 1909, 1910,
1934, 1936, 1949, 1978, 1979,
1983, 1984, 1989, 1990, 1998,
2000, 2004

                                           5 Essential Elements

Violation Numbers                    Contentions                       Court’s Ruling
193, 195-198, 208, 209, 211, 213,     “T]he SEC asserts that [1,015]   Court held that SARS were required
214, 217, 221, 223, 226, 235,        SARs listed on Table 1 were       as a matter of law based on either
236, 238, 239, 248, 252, 254,        deficient because they omitted    presence of red flag, volume of
256, 258, 261, 262, 273, 281,        from their narratives             filings relating to a particular
283, 284, 291-293, 295, 298, 307,    information known as the Five     customer, and/or Alpine’s failure to
310, 373, 374-378, 383, 388, 392,    Essential Elements.” (Order at    expressly state that SARs were
398, 402, 414, 420, 424, 426,        86, at fn. 75). 1                 voluntary.
427, 431, 436-438, 441, 444, 445,
448, 452, 456, 458, 459, 479,        Alpine contended that SEC had     “Out of 1,105 SARs where there is
484, 485, 487, 488-491, 494, 495,    failed to established that        an allegation of a deficient narrative
499, 502, 504, 505, 507, 509,        “template” SARs, or those         for lack of information known as the
512, 516, 518, 520, 527, 529,        which stated that the SAR was     five essential elements, only 295 of
535, 536-538, 540-542, 545, 549,     being filed based on Alpine’s     those SARs did not include an
559, 560, 569, 570-572, 575, 576,    policy, were required filings,    allegation of a red flag deficiency.
578, 581, 582, 594, 599, 600,        and presented evidence from       The 295 SARs involve transactions
605-608, 615, 617, 620, 621-624,     its expert that the “template”    from Customers "A", "C", and "E."
628, 634, 638, 641, 644, 648,        SARs did include the essential    Summary judgment is granted as to
651, 653, 655, 656, 662, 663,        elements.                         Customers "A" and "E" based on
667, 670, 672, 677, 680, 685,                                          related litigation discussed in other
686, 692,695, 698, 707, 710-712,                                       parts of the Order. Summary
714, 718, 724, 727, 728, 729,                                          judgment is not granted as to
733, 734, 736, 739, 742, 744,                                          Customer "C" because of factual
749, 754, 756, 759, 763, 764,                                          question.”
765, 769, 773, 774, 782, 783,
784, 791, 798, 799, 803, 815,


1The Order references “1,105” SARs on Table 1. (See id.) However, the SEC’s Table 1 only lists 1,015 SARs,
as acknowledged by the SEC at Fact 35 of the SEC’s Rule 56.1 Statement of Material Facts in Support of its
Motion for Summary Judgment on Liability. The reference to “1,105” comes from a typographical error in the
SEC’s Memorandum of Law in Support of its Motion for Summary Judgment on Liability, page 13, which is not
supported by the cited source (SEC Fact 35).

                                                     5
        Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 9 of 10



817, 819, 885, 886, 887, 888-895,
897, 898, 899, 900, 901-912, 914-
922, 924-931, 933-946, 948-964,
966-969, 971-985, 987, 989-991,
993-998, 1000-1004, 1006, 1007,
1009, 1010, 1012-1016, 1018,
1020-1035, 1037-1044, 1047-
1068, 1070-1077, 1079-1096,
1098-1108, 1110-1121, 1123-
1145, 1147-1151, 1153-1171,
1173, 1175, 1177-1180, 1182-
1197, 1199, 1200, 1202, 1203,
1206-1210, 1212-1217, 1219-
1271, 1273-1305, 1307, 1309-
1311, 1313-1322, 1324-1330,
1332-1351, 1353-1362, 1364-
1386, 1388-1400, 1402, 1404-
1413, 1415-1425, 1427-1429,
1432-1437, 1439-1450, 1452-
1460, 1462-1470, 1472-1474,
1477-1486, 1488, 1490-1493,
1495-1497, 1499-1514, 1516-
1529, 1531, 1533-1551, 1553-
1558, 1560-1570, 1574, 1576-
1578, 1580-1584, 1746, 1755,
1756, 1758-1761, 1765, 1775,
1776, 1780, 1786, 1787, 1789,
1794, 1797, 1798, 1801-1803,
1806, 1811-1813, 1815-1818,
1822, 1826, 1827, 1832, 1835,
1839, 1841, 1843, 1845, 1849,
1853, 1854, 1857, 1863, 1864,
1866, 1871, 1873, 1877, 1880,
1899, 1907, 1909, 1910, 2003,
1585, 1587, 1589, 1590, 1591,
1594, 1595, 1596, 1598, 1600,
1601, 1602, 1604, 1607, 1608,
1611, 1612, 1615-1618, 1620,
1623-1626, 1629, 1632, 1634,
1640-1643, 1646-1649, 1652,
1654, 1655, 1657-1659, 1663,
1664, 1666, 1668, 1669, 1672,
1677, 1680, 1682, 1683, 1685,
1687, 1688, 1689, 1690, 1694-
1696, 1698, 1700-1705, 1707-
1716, 1718-1720, 1722, 1725,
1726, 1727, 1728, 1729, 1730,
1733, 1734, 1735, 1736, 1738,
1740, 1744, 1934, 1936, 1949




                                       6
        Case 1:17-cv-04179-DLC Document 186 Filed 03/20/19 Page 10 of 10



                                              Unverified Issuers

Violation Numbers                 Contentions                                 Court’s Ruling
Support file contains reference    “The SEC claims that thirty-six SARs       Court held that the SARs constituted
to negative information           listed in Table 5 were deficient for        a violation because they failed to
concerning issuer: 385, 492,      failing to disclose in their narratives .   include particular items of
587, 658, 693, 716, 779, 805,     . . that the issuer had an expired          information. Court did not address
1607, 1722, 1735, 1828,           business license, a nonfunctioning          staleness of information.
1836, 1840, 1842, 1856,           website, or no current SEC
1861, 1865, 1867, 1874,           filings.” (Order at 77)                     Court also stated that summary
1899, 1903                                                                    judgment would not be appropriate
                                  Alpine maintained that it did               where the narrative was “more
                                  consider that information but also          fulsome.” (Order at 53-54).
                                  considered information confirming
                                  that issuer was active and operating
                                  business, that items of information
                                  were remote, and that failure to
                                  include a particular item in a SAR
                                  narrative does not render a filed
                                  SAR a violation of the BSA.


                                            Total Number of SARS

The total number of SARs that the parties agree were                                1127
subject to the Court’s grant of Summary Judgment




                                                        7
